Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16-18, 20-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kessler et al. US 20110240621.
Re’ Claim 1, 16, 21-23.    Kessler discloses an anti-icing system for an aircraft (paragraph 36) comprising:
an array of carbon nanotubes (Structured CNT network as disclosed) thermally coupled to at least a first exposed surface of the aircraft; and
an array of solar cells (para 12 and 81) carried by the aircraft and electrically coupled to the array of carbon nanotubes.
The rejection of Claims 1 and 16 are applied mutatis mutandis to the elements of Claim 21-23. Therefor claim 21-23 are rejected. 
Re’ Claim 2, 20.    Kessler discloses wherein the array of solar cells further comprises carbon nanotubes embedded within conducting polymers (para 33).
Re’ Claim 3, 18.    Kessler discloses wherein the array of solar cells is provided inherently on a second exposed surface of the aircraft remote from the first exposed surface separate from the CNT.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 16, 18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. US 20110240621.
Re’ Claim 1, 16, 21-23.    Kessler discloses an anti-icing system for an aircraft (paragraph 36) comprising:
an array of carbon nanotubes (Structured CNT network as disclosed) thermally coupled to at least a first exposed surface of the aircraft; and
an array of solar cells (para 12 and 81) carried by the aircraft and electrically coupled to the array of carbon nanotubes.
Kessler does not specifically disclose the anti-icing system to be on a nacelle or engine inlet as claimed. It would have been obvious and well known to one of ordinary skill in the art at the time of the invention to have anti-icing apparatuses on the inlet and nacelle of an engine in order to prevent the buildup of ice in that area. This is very well known and common in most aircraft applications and military and commercial platforms, including CNTs, air duct, heat coils and the like. 
The rejection of Claims 1 and 16 are applied mutatis mutandis to the elements of Claim 21-23. Therefor claim 21-23 are rejected. 

Re’ Claim 3, 18.    Kessler discloses wherein the array of solar cells is provided on a second exposed surface of the aircraft remote from the first exposed surface separate from the CNT as it would be obvious to one of ordinary skill in the art at the time of the invention for solar cells to be on an exposed surface of the aircraft in order to be directed toward sunlight.
Re’ Claim 5.    Kessler does not specifically disclose further comprising a transmissive layer overlying the array of solar cells. The examiner takes official notice that it is well known and would be obvious to one of ordinary skill in the art at the time of the invention for solar cells to have a transmissive layer over the cells for protection and to allow for energy to be converted.

Claims 6-15, 19, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. US 20110240621 in view of Steinwandel et al. (US 9511871).
Re’ Claim 6-13, 24-25.    Steinwandel teaches what Kessler does not further comprising an insulation layer see figure 9 plastic layer 56 acting as an insulator having opposing first and second sides, the second side being coupled to the first exposed surface of the aircraft, further comprising a channel (to allow for element 14 and 55 shown in Fig. 9) in the insulation layer, the channel having an inner surface spaced from the second side, wherein a heat-generating layer 14 is positioned within the channel and coupled to the inner surface of the channel, wherein the array of carbon nanotubes is disposed within the heat-generating layer 14 and 55 coupled to the inner surface of the channel, wherein at least a portion of the channel has a serpentine profile (disclosed as Zig-Zag Column 8: 60), further comprising an erosion protection layer (PEEK layer 36) coupled to the heat-generating layer, wherein the insulation layer comprises an insulation layer thickness, the heat-generating layer comprises a heating layer thickness, and the erosion protection layer comprises a protection layer thickness (Shown in Fig. 9). It would have been obvious to one of ordinary skill in the art at the time of the invention to adhere an insulating material heat generating element and protective layer as in Steinwandel to the CNT layer of Kessler as this would prevent dangerous situations involving electrical shorts, lightning strikes and weather effects to the surface of the wing. This is common practice in the art. 
Re’ Claim 14-15.    Kessler and Steinwandel does not teach wherein at least one of the insulation layer thickness, the heating layer thickness, and the protection layer thickness is between 200 and 1400 pm, or wherein the heating layer thickness is at least twice as large as one of the insulation layer thickness or the protection layer thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case one of ordinary skill in the art could select the thickness to allow for the desired heating temperatures or durability standards to meet its application. 

.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/25/2021, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive. Applicant argues that the references Kessler and Steinwandel do not teach the anti-icing element to be applied to the nacelle or engine of the aircraft. The Examiner includes the obvious statement that this is common practice and obvious to one of ordinary skill in the art to include or consider as a location for de-icing components in most all aircraft. Anti-icing for inlets prevents ice which could create vortices and disturb the airflow to the compressor, it could cause imbalances and vibration and could also be a risk of FOD damage if a piece comes off and enters the engine fan. This has been a common practice for a long time. 
Applicant did not argue the official notice of the previous action and is now considered Applicants admitted prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642